United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT



                       No. 97-4164



Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *    next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *       D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *       by
Samuel Yarber, his father and
                            * Appeal
                               next     from the United
States
friend; Samuel Yarber; Earline
                            * District
                                 Caldwell;
                                         Court for the
Lillie Caldwell; Gwendolyn Daniels;
                            * Eastern       District   of
Missouri.
National Association for the*
Advancement of Colored People;
                            *
United States of America; *
                            *
    Plaintiffs-Appellees; *
                            *
City of St. Louis;          *
                            *
                 Plaintiff; *
                            *
         v.                 *
                               *
The Board of Education of the
                            * City of
St. Louis; Hattie R. Jackson,
                            * President,
Board of Education of the City
                            *    of St.
Louis; Rev. Earl E. Nance, Jr.,
                            *     a
member of the Board of Education
                            *       of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                             *
of the City of St. Louis; Paula
                             *     V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                             *   Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member* of the
Board of Education of the City
                             *   of St.
Louis; Marybeth McBryan, a member
                             *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                             *   a
member of the Board of Education
                             *      of
the City of St. Louis; William
                             *   Purdy, a
member of the Board of Education
                             *      of
the City of St. Louis; Robbyn* G. Wahby,
a member of the Board of Education
                             *         of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                             *      of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of      Schools for* the City of St.
Louis;                       *
                             *
       Defendants-Appellees;*
                             *
Ronald Leggett, St. Louis Collector
                             *          of
Revenue;                     *
              Defendant;     *
                             *
State of Missouri; Mel Carnahan,
                             *
Governor of the State of Missouri;
                             *
Jeremiah (Jay) W. Nixon, Attorney
                             *
General; Bob Holden, Treasurer;
                             *
Richard A. Hanson, Commissioner
                             *      of
Administration; Robert E. Bartman,
                             *




                            2
Commissioner of Education; Missouri
                             *
State Board of Education, and* its
members; Thomas R. Davis; *
Sharon M. Williams; Peter F. *
Herschend; Jacqueline D. Wellington;
                             *
Betty E. Preston; Russell V.* Thompson;
Rice Pete Burns; William Kahn;
                             *
                             *
        Defendants-Appellees;*
                             *
Special School District of St.
                             *  Louis
County;                      *
                             *
          Defendant-Appellant;
                             *
                             *
Affton Board of Education; Bayless
                             *
Board of Education; Brentwood*
Board of Education; Clayton *Board of
Education; Ferguson-Florissant
                             *  Board
of Education; Hancock Place *Board of
Education; Hazelwood Board of*
Education; Jennings Board of* Education;
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh* Board of
Education; Maplewood-Richmond*
Heights Board of Education; *Mehlville
Board of Education; Normandy* Board
of Education; Parkway Board *of
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                             *
Riverview Gardens Board of Education;
                             *
Rockwood Board of Education;*
University City Board of Education;
                             *
Valley Park Board of Education;
                             *
Webster Groves Board of Education;
                             *
Wellston Board of Education;*
                             *




                            3
       Defendants-Appellees;*
                            *
St. Louis County; Buzz Westfall,
                            *     County
Executive; James Baker, Director
                            *     of
Administration, St. Louis County,
                            *
Missouri; Robert H. Peterson,
                            * Collector
of St. Louis County "Contract
                            * Account,"
St. Louis County, Missouri; *
                            *
                 Defendants;*
                            *
The St. Louis Career Education
                            *
District;                   *
                            *
          Defendant-Appellee;
                            *
                            *
St. Louis Teachers' Union, Local
                            *     420,
AFT, AFL-CIO;               *
                            *
        Intervenor Below. *


                             Submitted: February 25, 1998

                                   Filed: April 28, 1998


Before MCMILLIAN, HEANEY, and FAGG, Circuit Judges.



HEANEY, Circuit Judge.

       In this continuing desegregation litigation, the Special School District of St. Louis
County (SSD) appeals from the district court’s September 22, 1997 order (G(2568)97)
relating to the quality-education goals for vocational education. Because




                                             4
the district court’s October 22, 1997 order (G(2594)97) eliminated the SSD’s obligations
relating to the quality-education goals, the appeal is moot and we dismiss.

                                           I.

      In 1991, the district court designated the SSD as the sole provider of vocational
education for students in the City and County of St. Louis. In 1993, the district court
ordered its monitoring committee, the Metropolitan Coordinating Council (MCC), to
develop twelve quality-education goals by which SSD’s performance under the
desegregation remedy would be measured. The district court subsequently adopted the
twelve goals proposed by the MCC. The SSD did not appeal.

       On June 25, 1996, the district court created the Career Education District (CED)
in an attempt to improve the administration of vocational education. For the 1996-97
school year, the CED operated the city vocational education program. On May 8, 1997,
the district court ordered the CED to assume responsibility for operating the entire
vocational education program as of July 1, 1997. The SSD appealed from that order,
and we held that for the 1997-98 school year, the CED would continue to operate the city
vocational education program and the SSD would continue to run the county vocational
education program. See Liddell v. Board of Educ., 121 F.3d 1201, 1217 (8th Cir. 1997).

       On September 22, 1997, the district court entered order G(2568)97 in which it
required (1) the SSD and CED to file enrollment reports for both semesters of the 1997-
98 school year; (2) the Vocational Education Oversight Office (VEOO), the MCC’s
successor, to update the quality-education goals for the 1996-97 and 1997-98 school
years and note which goals were applicable to the CED; (3) the SSD and CED to file a
report as to their progress in attaining those goals for the 1996-97 school year; (4) the
SSD to file the results of the Program Effectiveness Review (PER) for the 1996-97
school year; and (5) the SSD to recruit students for the county vocational education


                                           5
program and the CED to recruit students for the city vocational education program for
the 1998-99 school year. On October 22, 1997, the district court entered order
G(2594)97 in which it vacated that part of order G(2568)97 relating to the SSD’s and
CED’s reporting obligations on the twelve quality-education goals and PER for the 1996-
97 school year.

       On appeal, the SSD argues that the district court erred in requiring it to report on
and meet the twelve goals for the 1997-98 school year. Specifically, the SSD argues that
the district court lacked the authority to impose the twelve goals because no identified
constitutional violation nor factual foundation supported their imposition. Alternatively,
the SSD points out that, because the district court had scheduled a hearing for January
1998 at which it would make legal and factual findings relevant to determining the
validity of the twelve goals, the district court’s order was at best premature.

                                            II.

       The SSD misconstrues the district court’s orders. Order G(2568)97 mandated,
among other things, reporting requirements on the twelve quality-education goals and
PER only for the 1996-97 school year. Order G(2594)97 amended G(2568)97 and
released the SSD from those requirements. In addition, G(2568)97 asked the VEOO to
update the twelve quality-education goals for the 1996-97 and 1997-98 school years, but
imposed no obligations on the SSD relating to the goals for these years. Insofar as the
SSD appeals from the district court requiring a 1997-98 obligation as to the quality-
education goals, we dismiss the appeal as moot.

       We are not convinced that the SSD’s challenge to the validity of the twelve
quality-education goals is properly before us. While we need not address the issue, we
make the following observations. First, we note that the SSD did not appeal the original
district court order which initially approved and adopted the twelve quality-


                                            6
education goals. Second, no order approving any goals updated by the VEOO is before
us. In fact, the district court recently held a hearing and issued a Memorandum Opinion
in which it has made extensive factual and legal findings relevant to the administration
of vocational education. See Liddell v. Board of Educ., No. 72-0100C(6) (E.D. Mo.
1998), appeal docketed, No. 98-1710 (8th Cir. Mar. 17, 1998). Specifically, the district
court ordered that, as of July 1, 1998, the SSD shall no longer provide vocational
education in the St. Louis area. Id. at 12. That order has been appealed but we have not
yet heard oral argument. We refrain from addressing the issue not yet properly before
this court.

                                          III.

      Accordingly, we dismiss the appeal as moot.

      A true copy.

             Attest.

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           7